Citation Nr: 1636518	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-02 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for osteoarthritis of the left shoulder status post open reduction-internal fixation of acromioclavicular joint separation (hereinafter as "left shoulder disability").

2.  Entitlement to a rating in excess of 10 percent for post-operative scars of the left shoulder.

3.  Entitlement to service connection for cervical spine disorder, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for left bicep disorder, to include as secondary to service-connected left shoulder disability.

5.  Entitlement to service connection for chest/muscle disorder, to include as secondary to service-connected left shoulder disability.

6.  Entitlement to service connection for numbness in the left pinky and left ring fingers as secondary to service-connected left shoulder disability. 
7.  Entitlement to service connection for nerve pain in the left elbow as secondary to service-connected left shoulder disability.

8.  Entitlement to service connection for nerve pain in the left wrist as secondary to service-connected left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1951 to September 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2012, January 2013, and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from February 2012 to September 2015.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The Board recognizes that the Veteran attempts to raise the issue of a rating in excess of 20 percent for degenerative joint disease of the lumbar spine with scoliosis in a statement dated November 2015.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected left shoulder disability and post-operative scars of the left shoulder were last examined by a VA examiner for compensation purposes in November 2011.  Since those VA Disability Benefits Questionnaire (DBQ) examinations, the record contains evidence suggesting worsening symptomatology, as noted in a November 2015 written statement by the Veteran and ongoing reported symptomatology and treatment in VA treatment records.  As a result, the Board finds that a remand is needed to obtain additional VA examinations.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate and proper notice is sent.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

An additional VA medical opinion is needed for the issue of entitlement to service connection for cervical spine disorder.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).  In February 2013 the Veteran was afforded a VA DBQ examination for neck (cervical spine) conditions and medical opinion on a direct basis.  Since then, in the August 2016 written brief, the Veteran's representative raised the theory of entitlement to service connection on a secondary basis to one of the Veteran's service-connected disabilities, to include the left shoulder disability.  Therefore, the Board finds that a medical opinion on a secondary basis is necessary to properly adjudicate this claim. 

VA examinations are needed for the issues of entitlement to service connection for left bicep and chest/muscle disorders, to include as secondary to service-connected left shoulder disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Throughout the appeal period, the Veteran noted in the November 2015 statement that his chest muscles were torn to shreds and reassembled during service, he has limited use of his left arm in some instances due to weakness in the arm and chest, and atrophy in the left bicep has been apparent since his in-service injury.  He asserted in the January 2014 substantive appeal (VA Form 9) that his left bicep and chest disorders are related to the in-service injury to the left shoulder.  The Veteran's representative also raised the theory of entitlement to service connection on a secondary basis to the service-connected left shoulder disability in the October 2015 VA Form 646 and August 2016 written brief.  Moreover, review of the Veteran's service treatment records document his treatment for a left shoulder injury in August 1953, to include disruption of the deltoid muscle.  In light of such evidence, the Board finds that additional development is needed to determine the existence and etiology of any current left bicep and/or chest/muscle disorders.  

A remand is also needed to obtain an additional VA medical opinion for the issues of entitlement to service connection for numbness in the left pinky and ring fingers and nerve pain in the left elbow and left wrist, each as secondary to service-connected left shoulder disability.  See Barr, 21 Vet. App. at 312.  The Veteran was afforded VA opinions for these issues on a secondary basis in September 2013; however, the examiner did not address whether the Veteran's numbness in the left pinky and ring fingers and nerve pain in the left elbow and left wrist are aggravated by the Veteran's left shoulder disability.

Lastly, since the case was certified to the Board on November 2, 2015, the Veteran submitted a written statement in November 2015 relevant to the issues on appeal.  The Veteran identified receiving treatment from the following facilities: Fort Belvoir (these records are associated with the Veteran's service treatment records); VA hospital in Downey, Illinois (March 1965 record from Dr. Hussussian is of record); VA hospital in Poplar Bluff, Missouri (a September 2002 negative response for records from 1975 forward is of record); VA clinic and hospital in Atlanta, Georgia (records dated from February 2001 to June 2002 are of record); and Alvin York VA campus in Murfreesboro, Tennessee (records dated from October 2010 to September 2015 are of record).  The Board finds the Veteran sufficiently identified that these records are relevant to the issues of entitlement to service connection on appeal, as well as the service-connected left shoulder disability and post-operative scars of the left shoulder.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  As a result, a remand is needed to obtain any outstanding potentially relevant records from the VA hospital in Poplar Bluff, Missouri dated from September 2002 forward, Atlanta VA Medical Center (VAMC) dated from June 2002 forward, and the Alvin C. York VA campus in Tennessee dated from September 2015 forward.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a notice letter in connection with his claims of entitlement to service connection.  The letter should notify the Veteran of the evidence necessary to substantiate these claims on both direct and secondary bases.

2.  Obtain any outstanding VA treatment records from the following VA facilities: (a) VA hospital in Poplar Bluff, Missouri dated from September 2002 forward; (b) Atlanta VAMC dated from June 2002 forward; and (c) Tennessee Valley Healthcare System in Murfreesboro, Tennessee (Alvin C. York campus) dated from September 2015 forward.  

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the foregoing development and associating all additional records with the claims file, the Veteran should be afforded a VA examination(s) for his service-connected left shoulder disability and post-operative scars of the left shoulder.  The examiner is to be provided access to the claims folders in the VBMS file and the Virtual VA file.  The examiner must specify in the report(s) that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's service-connected left shoulder disability and post-operative scars of the left shoulder, utilizing the appropriate DBQs.

5.  Obtain a medical opinion from an appropriate clinician for the Veteran's cervical spine disorder.  If the examiner concludes that an examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, including his lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology such as pain.  If there is a medical basis to support or doubt the history provided by the Veteran in the file, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnoses of cervical spondylosis and stenosis (even if since resolved), the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the cervical spine disorder is (a) caused by a service-connected disability; or (b) aggravated by a service-connected disability.  

The Veteran is currently service connected for the following disabilities: left shoulder disability, post-operative scars of the left shoulder, degenerative joint disease of the lumbar spine with scoliosis, and traumatic brain injury (TBI).

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

6.  Obtain the appropriate examination(s) to determine the etiology of a left bicep disorder and chest/muscle disorder that may exist.  The examiner should note that review of the file occurred.  A complete rationale should be provided for the opinion.

a)  Identify any diagnosis of a left bicep disorder since October 2011 (even if it has since resolved).  For any diagnosis identified, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or above, that it (a) manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service from September 1951 to September 1954, to include 1953 in-service treatment for left shoulder and the Veteran's lay statements in the November 2015 statement about atrophy since service; (b) caused by the Veteran's service-connected left shoulder disability; or (c) aggravated by the Veteran's service-connected left shoulder disability.

b)  Identify any diagnosis of chest/muscle disorder since October 2011 (even if it has since resolved).  For any diagnosis identified, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or above, that it (a) manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service from September 1951 to September 1954, to include 1953 in-service treatment for left shoulder and the Veteran's lay statements in the November 2015 statement about atrophy since service; (b) caused by the Veteran's service-connected left shoulder disability; or (c) aggravated by the Veteran's service-connected left shoulder disability.

7.  Obtain medical opinions from an appropriate clinician for the Veteran's numbness in the left pinky and left ring fingers and nerve pain in the left elbow and left wrist.  If the examiner concludes that an examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, including his lay statements, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnoses attributable to numbness in the left pinky and left ring fingers (even if since resolved), the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that they are aggravated by the Veteran's service-connected left shoulder disability.

For the Veteran's diagnoses attributable to nerve pain in the left elbow and left wrist (even if since resolved), the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that they are aggravated by the Veteran's service-connected left shoulder disability.


Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

8.  After the development requested has been completed, the AOJ should review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

10.  When the development requested has been completed, the issues on appeal should be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




